In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1045V
                                         UNPUBLISHED


    DANIEL JOHNSON,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: April 21, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barre Syndrome (GBS)
                        Respondent.


Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.

Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.


                                    RULING ON ENTITLEMENT 1

         On July 17, 2018, Daniel Johnson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that as a result of his November 21, 2016 influneza
(“flu”) vaccination he suffers Guillain-Barre Syndrome (GBS) . Petition at 1-7. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

       On April 20, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Specifically, Respondent indicates that

      [m]edical personnel at the Division of Injury Compensation Programs,
      Department of Health and Human Services (“DICP”), have reviewed the
      petition and medical records filed in this case. Based on its review, DICP
      concluded that petitioner suffered the Table injury of GBS following a flu
      vaccine within the Table time period, and there is not a preponderance of
      the medical evidence that petitioner’s GBS was due to a factor unrelated
      to the vaccination. See 42 C.F.R. § 100.3(a); 42 U.S.C. § 300aa-13(a)(1).

Id. at 4. Respondent further agrees that

      [t]he claim also meets the statutory severity requirement as petitioner’s
      medical records show that he experienced sequelae of his GBS for more
      than six months. See 42 U.S.C. § 300aa-11(c)(1)(D)(i). Therefore, based
      on the record as it now stands, compensation is appropriate, as petitioner
      has satisfied all legal prerequisites for compensation under the Act.

Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                           2